Mr. Justice McBride
delivered the opinion of the court.
1-3. The testimony in the case is conflicting, and while the court might be inclined to form a vastly different conclusion from that arrived at by the jury, yet, so far as there is any testimony to sustain it, we are bound by their verdict as to matters within the issues made by the pleadings. Plaintiff’s original contract, as he states it, was to go to Marble Creek and run his levels, and return and make his report. He testifies that when the leveling was done defendant directed him to remain there on the ground, and that he did so, pursuant to directions. Taking this testimony as true, as we are compelled to do after verdict, and there being no new hiring or suggestion of a different employment at lower wages, we must assume that both were acting under the assumption that the directions given were pursuant to the original contract, especially as plaintiff had not returned or made *296his report. Plaintiff had authority to employ assistance, and whether he abused that authority or employed help unnecessarily was a question of fact for the jury. Johnston’s testimony on this trial would estop him from claiming anything from defendant in another suit, and upon his statement of the case he would have a good cause of action against plaintiff.
“The principal cannot be held liable, where the other party, with full knowledge as to who was the principal, and with the power of choosing between him and the agent, has distinctly and unquestionably elected to treat the agent alone as the party liable.” Mechem, Agency, § 696.
4. It was competent for plaintiff to contract in his own name for the hire of the boat, and not having pledged defendant’s credit we see no good reason why he should not recover.
5-7. The court erred in submitting to the jury the claim for 57 days delay. It was not within the terms of the contract, as stated, nor as testified to by plaintiff. His compensation upon the contract, as he states it, was to begin when he should start to Marble Creek. If Kinney agreed to compensate him for delay, this would constitute a new and separate contract. It could not be “demurrage” in a technical sense, because that is a term applied to compensation provided in a marine contract for the detention of a vessel. Taking the word in the sense the parties probably meant, it would only mean a reasonable compensation for the delay, and the amount of such compensation would be a subject for pleading and proof, if, indeed, as stated, it could give rise to any cause of action whatever. But, as the amount erroneously allowed upon this item is certain, we can require it to be remitted, and affirm the judgment as to the balance of the claim. Mackey v. Olssen, 12 Or. 429 (8 Pac. 357); Fiore v. Ladd, 29 Or. 528 (46 Pac. 144); Cochran v. Baker, 34 Or. 555 (52 Pac. 520: 56 Pac. 641).
*2978. It will be ordered, therefore, that if plaintiff, shall, within 30 days, expressly remit the sum of $285 from the amount found due in the circuit court, the judgment will be affirmed as to the residue, but that failing to do this, the judgment will be reversed. As defendant has been put to the trouble and expense of an appeal, he will recover his costs in this court in any event.
Affirmed Conditionally.